COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                 NO. 02-14-00269-CR
                                 NO. 02-14-00270-CR


DENNIS KEITH BROOKS                                                APPELLANT

                                           V.

THE STATE OF TEXAS                                                      STATE


                                        ----------

          FROM THE 213TH DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1257517D, 1292820D

                                        ----------

               MEMORANDUM OPINION1 ON REHEARING

                                        ----------

      We have reviewed Appellant’s motion for rehearing, asserting that the

judicial confession signed by Appellant Dennis Keith Brooks was not admitted

into evidence. We deny the motion for rehearing. We withdraw our March 26,

2015 opinion and judgment and substitute the following to make it clear that the

trial court took judicial notice of the judicial confession.

      1
       See Tex. R. App. P. 47.4.
      Brooks pleaded guilty to two separate felony offenses of driving while

intoxicated, and the trial court sentenced him to two years’ confinement for each

offense with the sentences to run concurrently. In his sole point, Brooks argues

that the State presented no evidence against him when he entered his guilty

pleas, and thus there is no evidence supporting his guilty pleas. We will affirm.

      The appellate standard of review announced in Jackson v. Virginia2 is not

applicable when the defendant knowingly, intelligently, and voluntarily enters a

plea of guilty or nolo contendere. Chindaphone v. State, 241 S.W.3d 217, 219

(Tex. App.—Fort Worth 2007, pet. ref’d). A sufficiency review on appeal of a

guilty plea is confined to determining whether there is sufficient evidence to

support the judgment of guilt under article 1.15 of the Texas Code of Criminal

Procedure. Tex. Code Crim. Proc. Ann. art. 1.15 (West 2005). The appellate

court will affirm the trial court’s judgment if the State introduced evidence that

embraces every essential element of the charged offense and is sufficient to

establish the defendant’s guilt. Chindaphone, 241 S.W.3d at 219.

      No person can be convicted of a felony except on the verdict of a jury duly

rendered and recorded or when the defendant enters a plea of guilty or nolo

contendere and has, in writing in open court, waived his right to trial by jury in

accordance with articles 1.13 and 1.14, provided that the State presents

sufficient evidence to prove the defendant’s guilt and that the court accepts the


      2
       443 U.S. 307, 99 S. Ct. 2781 (1979).


                                         2
evidence as the basis for its judgment. Tex. Code Crim. Proc. Ann. art. 1.15. A

trial court cannot render a felony conviction based on a guilty plea without

sufficient evidence to support the charged offense.        Menefee v. State, 287
S.W.3d 9, 13 (Tex. Crim. App. 2009); see Tex. Code Crim. Proc. Ann. art. 1.15.

      A judicial confession, standing alone, is sufficient to sustain a conviction

based on a guilty plea and satisfies the requirements of article 1.15 as long as

the judicial confession embraces every element of the charged offense.

Menefee, 287 S.W.3d at 13; Dinnery v. State, 592 S.W.2d 343, 353 (Tex. Crim.

App. [Panel Op.] 1979) (op. on reh’g); Chindaphone, 241 S.W.3d at 219. When

the defendant specifically states in the judicial confession, “I have read the

indictment or information filed in this case and I committed each and every act

alleged therein,” the judicial confession alone is sufficient evidence to support the

guilty plea under article 1.15 of the code of criminal procedure. Dinnery, 592
S.W.2d at 353; Chindaphone, 241 S.W.3d at 220.

      Here, Brooks executed a judicial confession in each case that specifically

states,

      I have read the indictment or information filed in this case and I
      committed each and every act alleged therein, except those acts
      waived by the State. All facts alleged in the indictment or
      information are true and correct. I am guilty of the instant offense as
      well as all lesser included offenses.

On the page of the written plea admonishments immediately following the judicial

confession, the following paragraph appears:




                                         3
            In open court we join and approve the waiver of jury trial . . .
      and the stipulations of evidence pursuant to Art. 1.15, Code of
      Criminal Procedure. . . . It is agreed that the Court may take judicial
      notice of this document and the Court takes judicial notice of same.

The signatures of Brooks’s attorney, the prosecutor, and the trial judge appear

after the paragraph.      The trial court’s judicial notice of a judicial confession

satisfies the requirement of Texas Code of Criminal Procedure article 1.15 that

evidence be introduced to support a plea of guilty.        See Chindaphone, 241
S.W.3d at 219 (stating that when trial court takes judicial notice of a judicial

confession, the State is not required to introduce the judicial confession into

evidence).    Because Brooks executed a judicial confession in each case

acknowledging that he had read the indictment and had committed every act

alleged in the indictment and because the trial court took judicial notice of each

confession, we hold that sufficient evidence exists to support Brooks’s guilty

pleas. See Menefee, 287 S.W.3d at 13; see also Dinnery, 592 S.W.2d at 353;

Chindaphone, 241 S.W.3d at 220. We therefore overrule Brooks’s sole point and

affirm the trial court’s judgments.

                                                    /s/ Sue Walker
                                                    SUE WALKER
                                                    JUSTICE

PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 14, 2015




                                          4